NO








NO. 12-10-00351-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
                                                                             '     APPEAL
FROM THE 
 
IN THE
INTEREST OF K.J.J.,                        '     COUNTY
COURT AT LAW NO. 2 OF
A
CHILD
                                                                             '     SMITH
COUNTY, TEXAS
 


MEMORANDUM
OPINION
PER
CURIAM
            This
appeal is being dismissed because Appellant has failed to comply with the Texas
Rules of Appellate Procedure.  See Tex.
R. App. P. 42.3. Pursuant to rule 32.1, Appellant’s docketing statement
was due to have been filed at the time the appeal was perfected, i.e., October 14,
2010.  See Tex. R. App. P. 32.1. 
On October 18, 2010, this court notified Appellant that he should file a
docketing statement immediately if he had not already done so.  By separate
letter, also dated October 18, 2010, this court requested that Appellant pay
his filing fee on or before October 28, 2010.  See Tex. R. App. P. 5.
            Because
Appellant did not pay his filing fee or file the docketing statement as
requested in the October 18, 2010 letters, this court issued a second notice on
October 29, 2010, advising Appellant that the filing fee and the docketing
statement were past due.  The notice further provided that unless the filing
fee was paid and the docketing statement filed on or before November 8, 2010,
the appeal would be presented for dismissal in accordance with Texas Rule of
Appellate Procedure 42.3.  The November 8 deadline has passed, and Appellant
has not complied with the court’s request.  Because Appellant has failed, after
notice, to comply with rules 5 and 32.1, the appeal is dismissed. 
See Tex. R. App. P. 42.3(c).
Opinion delivered November 17, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
(PUBLISH)